﻿
This forty-fifth session of the General Assembly is being held in a new international setting. The cold war is coming to an end and the arms race is clearly slowing down. Numerous conflicts are approaching a solution. And, despite continued imbalances and profound economic injustice, the initiation of dialogue is once again possible because of the growing interdependence of peoples and nations. All of us must respond to certain major challenges.
These facts impart special significance to this session of the Assembly and compel us to derive the fullest possible benefit from it in order to contribute to the advent of a world of justice, peace and liberty. 
In this connection, I should like to congratulate Mr. Guido de Marco on his outstanding election as President of the Assembly. His great experience and qualities, together with the dynamism and far-sighted policies of his country, the Republic of Malta, within the great family of non-aligned countries and of the United Nations in general, prompt us all to believe that he will discharge most successfully the lofty functions which have been conferred upon him. I can assure him of the constant support of the Cameroonian delegation. 
Major-General Joseph Garba of Nigeria, his predecessor, deserves our renewed thanks for the diligence and dynamism with which he conducted not only the work of the forty-fourth session but also the work of subsequent special sessions.
We wish to reiterate our support for the Secretary-General Mr. Javier Pores de Cuellar. Cameroon encourages him to continue unrelentingly the efforts he has deployed so admirably throughout the world for the cause of peace and international co-operation, efforts the success of which is emphatically demonstrated by the recent independence of Namibia.
Lastly, we wish to congratulate the Principality of Liechtenstein on its admission as the 160th Member of the Organisation, whose universality thus continues to grow.
Less than 10 years before the third millennium, the fundamental changes which have occurred in the world since the last session of the Assembly have reshaped the international political chequer-board.
Generally speaking the highly symbolic image of the collapse of the Berlin Wall has in a very positive sense reduced the East-West tensions which, since the last war, had so greatly influenced world relations. In such a favourable international climate, dialogue has been restored to favour and is consequently a source of hope in response to the major challenges posed by freedoms, development and science in the closing years of the century.
Peace is at our door that is the message sent to us by detente, the opening up of East Europe and the significant improvement in relations between the United States and the Soviet Union. That message is strengthened by the progress made in the field of disarmament.
In this connection the results of the various Soviet-American summit meetings and agreements have been moat encouraging, as are the various conclusions and recommendations of the work of the Conference on Disarmament and the Fourth Review Conference of the Treaty on the Non-Proliferation of Nuclear Weapons.
We particularly welcome the consensus in the Conference on Disarmament on questions pertaining to South Africa's nuclear capacity, conventional disarmament and the strengthening of the role of the United Nations in the field of disarmament. We very much trust that the peace dividends resulting from the slackening of the arms race will be devoted to the financing of development, particularly that of the poor countries. The now-acknowledged link between disarmament and development would thus be translated into reality.
It is essential that the remarkable improvement in the international political climate bolster our attempts to find solutions to the numerous conflicts which still afflict various parts of the world. Namibia's accession to independence is still fresh in our memories. We wish to take this opportunity yet again to welcome most cordially among us the presence of that young State as a fully fledged Member of the Organisation. The international community, which worked so hard to bring this about, must now provide that country with all the necessary assistance to enable it to consolidate its sovereignty, recover its territorial integrity and promote its economic and social development. Cameroon will certainly spare no effort to develop and strengthen comprehensive co-operation with that brother country.
With reference to the situation in South Africa, notwithstanding the release of Nelson Mandela and other political prisoners, the announcement of a number of reforms and the commencement of a dialogue between the racist regime and the opposition movements, it remains a source of grave concern because the pillars of the odious system of apartheid are still solidly in place, sustaining a disguised form of racist terror which we condemn. 
In this contest, the international community must keep in place economic sanctions against that regime until it has been shown proof of fundamental, irreversible change in the situation. The objective is not to reform but to eradicate apartheid completely and to set up a free, democratic and non-racial society in South Africa.
In Angola and in Mozambique, Cameroon has noted and wishes to encourage the moves made by the leaders of those countries to establish lasting domestic peace. We also support the efforts of the Secretary-General to implement the solutions advocated by the United Nations and the Organization of African Unity (OAU) in respect of the conflict in Western Sahara.
In the Horn of Africa, as well as between Chad and Libya, or again between Senegal and Mauritania, the needs of peace today require a response from all concerned. Dialogue is the way to salvation.
It is with this in mind that the African Heads of State and Government at the last summit meeting of the OAU in Addis Ababa reaffirmed their determination to work together towards a rapid solution of all these conflicts by African efforts and Initiatives.
In the Middle East the situation Is still tense. We remain convinced in respect of the Arab-Israeli conflict that any equitable solution must necessarily Involve recognition of the fundamental right of the Palestinian people to self-determination and to have their own homeland, as well as the equally fundamental right of the State of Israel to live in peace within secure and internationally recognized frontiers.
Given the complexity of this situation and Its ability to jeopardize world peace, we wish to reiterate our support for the idea of convening, under United Nations auspices, an International conference devoted to this important issue. 
The cause of peace must also prevail in respect of the critical conflict in the Persian Gulf. The military invasion and occupation of Kuwait and the build-up of troops and various types of armaments to push that region, already quite turbulent, into a particularly explosive situation fraught with incalculable consequences.
The international community must pay full attention to this situation. We must act with the greatest restraint and avoid any action capable of exacerbating the situation. The United Nations must act collectively in accordance with the principles of the Charter, focusing particularly on dialogue and broad-based agreement as a way to provide a peaceful settlement of this grave crisis. In any case, the territorial integrity and sovereignty of the State of Kuwait must be restored.
In other parts of the world where focal points of tension continue to exist, we must spare no effort to secure the triumph of the principles of international law enshrined in the Charter, particularly non-resort to force in international relations and the peaceful settlement of disputes.
In this regard Cameroon welcomes the initiatives now under way in the Korean peninsula to foster a peaceful rapprochement of the two Korean States. Moreover, we hope that the encouraging results achieved in recent negotiations on Cambodia, just endorsed by the Security Council, will be translated into practical achievements.
In the same spirit we encourage everything that has been undertaken to restore peace in Central America, the Caribbean and other parts of the world. Lastly, we welcome the praiseworthy efforts which led to the agreements on the reunification of the two Germanys, with which Cameroon has enjoyed excellent relations of friendship and co-operation. My country is fully prepared to continue and intensify its relations with a reunited Germany.
Unfortunately, the positive developments on the present international political scene contrast starkly with the world economic situation. This situation, which is markedly unfavourable to the countries of the third world, is characterized by profound structural imbalances: on the one hand, the economies of the countries of the North, which are flourishing, and, on the other, the economies of most of the South, which are in a state of crisis. The shift in world monetary, economic and financial flows and the consequent redistribution of the poles of development are each day gradually marginalising the poor nations.
The constant decline in commodity prices, the excessive indebtedness of the developing countries, the diminution of aid, the reversal of net financial flows towards the developed countries, and the inexorable degradation of the environment all remain the essential features of the world economic situation.
Africa, more than any other continent, finds itself in very great difficulty. In addition to the ills to which I have just alluded, it has to face natural disasters also, such as drought, desertification, floods, epidemics, famine, invasion by locusts - all of which increase the constraints associated with the adoption of various structural adjustment programmes.
The present unprecedented situation of our continent has been exacerbated particularly by the external debt crisis, which absorbs the bulk of our countries' export earnings. That is why we continue to support all initiatives aimed at finding a comprehensive, just and lasting solution to the debt problem. We remain convinced that the United Nations, which has already adopted a programme for the economic recovery and development of Africa, can provide a decisive impetus to this undertaking.
Cameroon welcomes the debt-relief and debt-cancellation measures adopted in recent years by the Summit of the Seven as well as by certain developing countries, such as France, Canada, the United States and Belgium.
In another sphere, we hope that the interventions of the Common Fund for commodities and the various corrective and compensatory machinery provided for in the new Lomé Convention for the African, Caribbean and Pacific (ACP) countries will provide the desired effects.
The results of the special session of the General Assembly devoted to international economic co-operation and, in particular, to the revitalisation of the economic growth and development of the developing countries and the results of the Paris Conference on the Least-Developed Countries are without any doubt an important milestone in our collective quest for solutions to the international economic crisis.
Hone the less, we remain convinced that if they are to have any effect these bilateral initiatives and measures must be integrated in the broader framework of strengthening the North-South dialogue through negotiations in which the focus would be on the interrelationship of the issues of growth, security and development. Hence the importance of the new international development strategy for the fourth development decade, which we trust will be adopted at this session of the Assembly. That strategy will provide an opportunity to gauge the magnitude of the new political will that has resulted from the work of the eighteenth special session, to which I have referred.
This applies also to the Uruguay Round of negotiations, which will enter their final phase this December and which will, we hope, lead to the adoption of equitable measures for the strengthening of our countries’ commercial competitiveness.
Given the global nature of the threat to the environment and its close relationship to development, it is urgently necessary to define common objectives and adopt appropriate measures.
These concerns were echoed in the Pan-African Co-ordination Conference on the environment and lasting development in Africa, to be held in Bamako, Mali, in December 199C, and the proclamation by the Organisation of African Unity (OAU) of 1991 as the African Year for the Environment. This is true also of the international Conference on Environment and Development, to be held in 1992.
All these gatherings should provide us with an opportunity to seek together ways and means of solving problems such as the shrinking of the ozone layer, drought, pollution, desertification, acid rain and floods, in order better to protect the environment and guarantee the equilibrium of our whole ecosystem.
With regard to the negotiations now under way within the framework of the Preparatory Commission for the International Sea-Bed Authority and the International Tribunal for the Law of the Sea, so far these have made appreciable progress, in particular with regard to the registration of the first pioneer investors and the agreement on the implementation of obligations entered into by those investors and respective certifying States.
It is essential, however, to overcome the pending difficulties speedily, in a spirit of compromise, in order to facilitate the entry into force of the Convention, while promoting universal participation in the new legal regime for the seas and oceans.
One of the major challenges we must face at the end of this century is that of human rights and fundamental freedoms. The upheavals now taking place throughout the world are evidence of the keen interest in this important question. We welcome the active role played by the United Nation, in this field.
The holding within a few days at the Headquarters of our Organization of a World Summit for Children is a further illustration of this kind of activity, which has my government’s full support.
In Africa, significant progress has been made in the sphere of human rights. The African Charter of the Rights of Man and Peoples has entered into force, and the Commission charged with monitoring its implementation has been set up.
At their recent submit meeting at Addis Ababa the Heads of State and Government of the OAU made an important declaration reaffirming their commitment to the strengthening of democracy and the protection of human rights in Africa.
With respect more precisely to democracy, the President of the Republic of Cameroon, Paul Biya, has reminded us that
"Democracy is built day by day, and no one is safe from a false move. We are moving through the necessary phases, and doing this at our own pace, taking into account our capabilities and the needs peculiar to our country". In Cameroon the protection of human rights and fundamental freedoms, which has always been at the heart of the philosophy and activities the Government of Renewal, has been given significant impetus by the adoption of major measures covering, in particular, the strengthening of freedom of the press, revision of the law on freedom of association to make it more liberal, abolition of emergency legislation, and creation of a human rights commission.
Thus, Africa, in general, and Cameroon, in particular, are firmly convinced that the quest for human rights and fundamental freedoms is a universal and legitimate aspiration. But the rights and freedoms, which are certainly powerful factors for development, require in turn for their full blossoming viable economic and social conditions. Therefore there is an undeniable built-in dynamic relationship between human rights, democracy and development.
We are now in the midst of a period of fertile historical change reflected in the number of events generated between States and even within nations. While we cannot predict the future with certainty, we can safely believe that mankind now has available to it, thanks to the enormous progress of science and technology, a whole set of means which, when put at the service of our common good, can move us towards a happier future. Each day that passes strengthens the ties between the various parts of our planet. In the light of the numerous challenges facing our age, this calls for collective action and the strengthening of the institutions of interdependence, broad-based agreement and co-operation. In this perspective, the United Nations remains the most appropriate framework in which to harmonise the views of all nations for common purposes. The grave crisis it experienced in the 19308 enabled it to carry out worthwhile reforms to increase its efficiency of operation. It is to be hoped that with renewed political will the Member States will give it the means to work as it should.
The fathers of our Organisation conceived - through the purposes, principles and objectives of the Charter - an ideal world based upon peace, international co-operation and the well-being of all. The dawn of the third millennium, by, virtue of the great hopes it has aroused, offers the opportunity so far to enter a decisive phase in the progress of mankind towards that better world.
